       Case 2:18-cv-00399-CJB-DPC Document 212 Filed 05/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ACADEMY OF ALLERGY & ASTHMA
 IN PRIMARY CARE, ET AL.,                         CIVIL ACTION

                                                  NO.: 2:18-CV-00399
             Plaintiffs,
                                                  SECTION:              J(2)
 v.
                                                  JUDGE:                BARBIER
 LOUISIANA HEALTH SERVICE AND
 INDEMNITY COMPANY, ET AL.,                       MAGISTRATE:           CURRAULT
             Defendants

          MOTION FOR PARTIAL SUMMARY JUDGMENT ON COUNT IV
      BY DEFENDANTS BLUE CROSS BLUE SHIELD LOUISIANA AND ALLMED

         NOW INTO COURT, through undersigned counsel, come Defendants Louisiana Health

Service & Indemnity Company d/b/a Blue Cross and Blue Shield of Louisiana (“BCBSLA”) and

AllMed Healthcare Management, Inc. (“AllMed”), who respectfully submit this Motion for Partial

Summary Judgment on Count IV of the Second Amended Petition filed by Plaintiffs Academy of

Allergy and Asthma in Primary Care (“AAAPC”) and United Biologics, LLC d/b/a United Allergy

Services (“UAS”). BCBSLA seeks an order granting partial summary judgment in favor of

BCBSLA and AllMed that Count IV of the Second Amended Complaint is time-barred as a matter

of law under the applicable one-year prescriptive period of La. Civ. Code art. 3492.

         WHEREFORE, for the reasons set forth in the accompanying memorandum, BCBSLA and

AllMed pray that their Motion for Partial Summary Judgment on Count IV of the Second Amended

Petition be granted and that the Court enter an order granting partial summary judgment in favor

of BCBSLA and AllMed that Count IV of the Second Amended Complaint is time-barred as a

matter of law under the applicable one-year prescriptive period of La. Civ. Code art. 3492.

         .



{N4373002.1}
       Case 2:18-cv-00399-CJB-DPC Document 212 Filed 05/04/21 Page 2 of 2




                                            Respectfully submitted,

                                            /s/ Michael C. Drew
                                            Michael C. Drew, T.A. (La. Bar. 30884)
                                            Mark A. Cunningham (La. Bar. 24063)
                                            Allison B. Kingsmill (La. Bar. 36532)
                                            Jones Walker LLP
                                            201 St. Charles Avenue, Suite 5100
                                            New Orleans, Louisiana 70170-5100
                                            Telephone: (504) 582-8276
                                            Facsimile: (504) 589-8276
                                            mdrew@joneswalker.com
                                            mcunningham@joneswalker.com
                                            akingsmill@joneswalker.com

                                            Counsel for Louisiana Health Service and
                                            Indemnity Company d/b/a Blue Cross and Blue
                                            Shield Louisiana and AllMed Healthcare
                                            Management, Inc.

                                CERTIFICATE OF SERVICE

         I hereby certify that, on this 4th day of May 2021, the foregoing document was filed

electronically with the Clerk of Court using the CM/ECF system, which will provide notice of

filing to all counsel of record by electronic means.

                                                       /s/ Michael C. Drew




{N4373002.1}                                    2
